--------------------------------------------------------------------------------

EXHIBIT 10.2


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.  SUCH EXCLUDED INFORMATION HAS BEEN MARKED WITH “[***]”.


AMENDMENT #8 TO THE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT
 
This AMENDMENT #8 TO THE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT (this
“Amendment No. 8”) is entered into and made effective as of the 29th day of July
2019 (the “Amendment No. 8 Effective Date”) by and between IONIS
PHARMACEUTICALS, INC., a Delaware corporation, having its principal place of
business at 2855 Gazelle Court, Carlsbad, CA 92010 (formerly “Isis
Pharmaceuticals, Inc.”) (“Ionis”), and GLAXO GROUP LIMITED, a company existing
under the laws of England and Wales, having its registered office at 980 Great
West Road, Brentford London TW8 9GS, United Kingdom (“GGL”), and GLAXOSMITHKLINE
INTELLECTUAL PROPERTY DEVELOPMENT LIMITED,  a company existing under the laws of
England and Wales, having its registered office at 980 Great West Road,
Brentford London TW8 9GS, United Kingdom (“GSK IPDL”). GGL and GSK IPDL are
referred to together as “GSK”. Ionis and GSK are each referred to herein by name
or as a “Party” or, collectively, as “Parties.”
 

RECITALS
 
WHEREAS, Ionis and GGL are parties to the Research, Development and License
Agreement dated March 30, 2010, as amended (the “Agreement”) and (to the extent
applicable) GGL has sub-licensed its rights under the Agreement to GSK IPDL;
 
WHEREAS, Ionis and GSK entered into Amendment No. 5 to the Agreement dated June
27, 2014 (the “Amendment No. 5”) and Amendment No. 7 to the Agreement dated
March 4, 2016 (the “Amendment No. 7”) to amend certain terms of the Agreement
solely with respect to the HBV Program, a Collaboration Program focused on
hepatitis B virus;
 
WHEREAS, Ionis and GSK wish to agree to amend the Agreement to provide that
certain Isis Product-Specific Patents will only be exclusively licensed and not
assigned to GSK following the exercise of the Option for the HBV Program on the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and solely with respect to the HBV
Program, the Parties, intending to be legally bound, do hereby agree as follows:
 
Capitalized terms used but not defined herein will have the meaning ascribed to
such terms in the Agreement, Amendment No. 5 and Amendment No. 7.
 
1.
Definitions. “Non-Assignable Ionis Product-Specific Patents” means the Ionis
Product-Specific Patents set forth in Appendix A to this Amendment No. 8.



1

--------------------------------------------------------------------------------




2.
Amendment of the Agreement.  Solely with respect to the HBV Program, the
Agreement is hereby amended as follows:




 
a.
The first paragraph of Section 4.1.1 is deleted and replaced in its entirety
with: “Development and Commercialization License. On a Collaboration
Program-by-Collaboration Program basis, subject to the terms and conditions of
this Agreement, Ionis hereby grants to GSK (a):  a worldwide, exclusive,
royalty-bearing, sublicensable (in accordance with Section 4.1.2) license under
the Licensed IP (other than the Ionis Product-Specific Patents) to Manufacture,
Develop, and Commercialize Licensed Compounds and Licensed Products, and (b) a
worldwide, exclusive, royalty-bearing, sublicensable, perpetual, irrevocable
(except pursuant to Section 10.1) license under the Ionis Product-Specific
Patents for any purpose related to the treatment of hepatitis B [***].





b.
Section 6.2.2(b) is deleted and replaced in its entirety with: “Ionis Patents
After Exercise of Option. After GSK has obtained the applicable license under
Section 4.1.1 and following review and approval of a majority of the members of
the Joint Patent Committee, Ionis will assign to GSK all Ionis Product-Specific
Patents that Cover Licensed Compounds, Licensed Products and/or the
Collaboration Target included in such Collaboration Program, excluding the
Non-Assignable Ionis Product-Specific Patents which Ionis shall license to GSK
pursuant to Section 4.1.1, and GSK will thereafter control and be responsible
for all aspects of the Prosecution and Maintenance of all such Ionis
Product-Specific Patents (for clarity, including the Non-Assignable Ionis
Product-Specific Patents) related to the treatment of hepatitis B viral
infections, subject to Section 6.2.4.”

 


c.
Section 10.1 is deleted and hereby replaced in its entirety with the following:
“Reversion Rights.  Ionis may elect to continue to Develop and Commercialize any
Discontinued Products that are the subject of a termination (i) by GSK under
Section 9.2.1, or (ii) by Ionis under Section 9.2.2 or Section 9.2.3, by notice
in writing to GSK after such termination (an “Election Notice”) that Ionis is
exercising its rights under this Section 10.1, in which case GSK will grant to
Ionis a sublicensable, worldwide, exclusive license or sublicense, as the case
may be, to all GSK Technology Controlled by GSK as of the date of the Election
Notice solely as they are necessary to make, have made, use, sell, offer for
sale, have sold and import Discontinued Products. Such license will be
sublicensable by Ionis in accordance with Section 4.1.2, mutatis mutandis. In
addition, if Ionis provides GSK an Election Notice within ninety (90) days of
such termination, then (A) GSK will (x) assign back to Ionis any GSK Orange Book
Patents (or any other Patent Rights) that relate to such Discontinued Products
assigned by Ionis to GSK under this Agreement, and (y) transfer to Ionis for
Ionis’ use with respect to the Development and Commercialization of the
Discontinued Products, any Know-How data, results, regulatory information,
filings, and files in the possession of GSK as of the date of the Election
Notice that relate to such Discontinued Products, and any other information or
material specified in Section 4.2.1 and (B) the licenses granted by Ionis under
Section 4.1.1 with respect to the Non-Assignable Ionis Product-Specific Patents
shall terminate.



2

--------------------------------------------------------------------------------




3.
Governing Law; Counterparts.  This Amendment No. 8 and any dispute arising from
the performance or breach hereof will be governed by and construed and enforced
in accordance with the laws of the State of Delaware, U.S.A., without reference
to conflicts of laws principles.  This Amendment No. 8 may be signed in
counterparts, each and every one of which will be deemed an original,
notwithstanding variations in format or file designation which may result from
the electronic transmission, storage and printing of copies of this Amendment
No. 8 from separate computers or printers.  Facsimile signatures and signatures
transmitted via PDF will be treated as original signatures.

 
*  *  *  *
[Signature page follows]
          

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 8 to be executed
by their duly authorized representatives as of the Amendment No. 8 Effective
Date.
 
Ionis Pharmaceuticals, Inc.
   
By:
/s/ Brett Monia
Name:
Brett Monia
Title:
Chief Operating Officer
Date:
July 29, 2019



Glaxo Group Limited
   
By:
/s/ Edinburgh Pharmaceutical Industries Limited, Corporate Director
Name:
Authorized Representative of Edinburgh Pharmaceuticals Industries Limited
   
By:
/s/ The Wellcome Foundation Limited, Corporate Director
Name:
Authorized Representative of The Wellcome Foundation



Glaxosmithkline intellectual property
development limited
   
By:
/s/ Edinburgh Pharmaceutical Industries Limited, Corporate Director
Name:
Authorized Representative of Edinburgh Pharmaceuticals Industries Limited
   
By:
/s/ Glaxo Group Limited, Corporate Director
Name:
Authorized Representative of Glaxo Group Limited



4

--------------------------------------------------------------------------------


APPENDIX A
 
Non-Assignable Ionis Product-Specific Patents
 
[***]




5

--------------------------------------------------------------------------------